Citation Nr: 0403816	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In November 2002, the veteran was afforded 
a hearing at the Atlanta RO.  

In a statement submitted by the veteran, received in March 
2003, the veteran indicated that he wished to reopen his 
claim of entitlement to service connection for his low back, 
to include nerve damage to his back and legs.  The Board 
refers this matter to the agency of original jurisdiction for 
appropriate action.  


REMAND

In his September 2002 notice of disagreement, the veteran 
indicated that he had been awarded Social Security disability 
benefits.  However, these records have not been associated 
with the claims folder. 

Additionally, in a letter received in June 2002, Dr. J. Louis 
Robinson stated that he treated the veteran between 1978 and 
1998.  However, these records also have not been associated 
with the veteran's claims folder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration.  Thereafter, they should 
be associated with the veteran's claims 
folder.

3.  The RO should request that Dr. J. 
Louis Robinson provide VA with the 
veteran's treatment records for the 
period from 1978 to 1998.  Thereafter, 
they should be associated with the 
veteran's claims folder.

4.  Arrangements should then be made to 
have the veteran undergo an examination 
by a specialist in orthopedic disorders 
in order to ascertain the nature of any 
right shoulder disability present.  All 
indicated tests and x-ray studies should 
be accomplished.  The claims folder must 
be made available to the examiner for 
review, following which the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current shoulder disorder found is 
related to the veteran's service to 
include rheumatic fever treated therein.  

5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




